Citation Nr: 0021657	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability, 
secondary to the veteran's service-connected reflex 
sympathetic dystrophy of the lower left extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1988 to February 1989.  

This appeal arises from a May 1997 rating decision of the 
Huntington, West Virginia, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for a back disability, secondary to the veteran's 
service-connected reflex sympathetic dystrophy of the lower 
left extremity.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran has a back disability, secondary to the veteran's 
service-connected reflex sympathetic dystrophy of the lower 
left extremity.  He maintains that because of his service 
connected lower left extremity disability, he began to walk 
on the outside of his foot and this created a limp which 
caused two vertebrae of the spine to fracture.  

A review of the record reveals that the veteran provided 
hearing testimony at a videoconference hearing before the 
undersigned in February 2000.  He stated that he was to 
undergo a VA orthopedic examination regarding his left 
extremity and his back in March 2000.  He also indicated that 
he was seen on several occasions at the VA Medical Center, 
Huntington, West Virginia, since January 1999.  He testified 
that a VA doctor had told him that back problems were common 
to people with leg problem such as his.  These records have 
not been reviewed in connection with the instant claim.  VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  In addition, these records might 
contain diagnostic studies and other conclusions that may be 
determinative in the disposition of this claim.  Therefore, 
in the instant claim, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Based on the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain all VA inpatient 
and outpatient records of the Huntington, 
West Virginia, VA Medical Center 
pertaining to the veteran, including all 
reports of testing, dated from 1999 to 
the present.  The RO should also obtain 
the report of the most recent March  2000 
VA orthopedic examination.  All records 
obtained should associated with the 
claims folder.  The RO should indicate, 
in writing, if any of these VA medical 
records or reports are not available.  

2. When the above development has been 
completed, the case should be reviewed by 
the RO.  If the aforementioned records 
and test results are obtained and are 
sufficient, along with the evidence 
presently of record to well ground the 
claim, the RO should determine if there 
is any duty to assist the veteran 
further.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should 
also be given the opportunity to respond 
to the supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




